     Case 1:19-cv-00791 Document 20 Filed 08/26/21 Page 1 of 3 PageID #: 131



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

EFRAIN CASADO,

       Petitioner,

v.                                         Civil Action No. 1:19-00791

C. MARUKA, Warden,
FCI McDowell,

       Respondent.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Tinsley submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

March 25, 2021, in which he recommended that the court deny and

dismiss grounds one, two, and three of petitioner’s § 2241

petition for lack of subject matter jurisdiction and deny

petitioner’s motion for summary judgment (ECF No. 8), but leave

this matter referred to Magistrate Judge Tinsley for additional

proceedings concerning ground 4 contained in ECF No. 6.              (ECF

No. 9.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to Magistrate Judge Tinsley’s
    Case 1:19-cv-00791 Document 20 Filed 08/26/21 Page 2 of 3 PageID #: 132



Proposed Findings and Recommendation.          The failure of any party

to file such objections within the time allowed constitutes a

waiver of such party’s right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).            Neither

party filed any objections to the PF&R within the required time

period. 1    Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Tinsley as follows:

      1. Petitioner’s § 2241 petition is DENIED and DISMISSED as

            to grounds one, two, and three of his petition (ECF Nos.

            1 and 2);

      2. Petitioner’s motion for summary judgment (ECF No. 8) is

            DENIED; and

      3. This matter remains referred to Magistrate Judge Tinsley

            for additional proceedings concerning ground four,

            contained in ECF No. 6.




1 On March 31, 2021, petitioner filed a notice with the court
that he was not receiving his legal mail. More specifically, he
complained of a new rule apparently requiring that prison staff
be present when inmates in the Special Housing Unit receive
legal mail. He requested a copy of the docket sheet for this
case the same day. When the Clerk attempted to send it to him,
however, the envelope was returned with the note, “I/M Refused
[sic] to sign for or accept mail.” (See ECF No. 18.)
Petitioner has not filed any additional notices or requests
regarding his mail (or regarding his case at all) since last
March.
                                2
  Case 1:19-cv-00791 Document 20 Filed 08/26/21 Page 3 of 3 PageID #: 133



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 26th day of August, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     3
